EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Aditya Krishnan on September 23, 2021.


The application has been amended as follows: 


AMENDMENT TO THE CLAIMS:



In claim 1, line 9 to the last line, “across a packet-switched network…network.” has been replaced with: 

across a packet-switched network to the target device, wherein the transcoder is 	operable to convert data representing the first television program to a format appropriate 	for transmission across the packet-switched network;	
	 in response to a request for the second input stream while the first input stream 	is received from the dual-tuner of the television receiver, receiving, by the dual-tuner of 
	wherein the transcoder coupled to the dual-tuner is operable to convert data 	representing the second television program to the format appropriate for transmission 	across the packet-switched network, and is coupled remotely to the single  placeshifting 	client via the packet-switched network;
	communicating to the target device, by a placeshifting server coupled to the 	transcoder and the dual-tuner, shifting of the first and second television programs that 	are outputted from the transcoder for transmittal over the first and second input streams	via the packet-switch network, and for receipt by the single placeshifting client; and    
	in response to receipt of the first and second input streams by the single 	placeshifting client, outputting a video signal, by the single placeshifting client, for display 	of content of the first and second television programs on the target device, wherein the 	content from the video signal is extracted simultaneously from the first input stream for 	the first television program and the second input stream for the second television 	program. 


In claim 8, line 7 to the last line, “configured to process a first input stream…coupled to the placeshifting client via the packet switched network.” has been replaced with:
	
configured to process a first input stream received across the packet-switched network 	from a first placeshifting source, wherein the first placeshifting source comprises a 	transcoder configured with a dual-tuner of a television receiver; 

	wherein the second placeshifting source comprises the transcoder configured 	with the dual-tuner of the television receiver, and wherein the second process comprises 	connecting to the second placeshifting source in response to a request for the second 	input stream, while receiving the first input stream from a first channel for a first 	television program, to simultaneously receive a second channel for a second television 	program by the dual-tuner of the television receiver; 
	wherein the transcoder configured with the dual-tuner of the television is 	operable to convert data representing the first and second television programs to a 	format appropriate for transmission across the packet-switched network;
	a placeshifting server coupled to the transcoder and the dual-tuner of the 	television, to communicate to the target device to shift the first and second television 	programs that are outputted from the transcoder for transmission over the first and 	second input streams via the packet-switch network for receipt at a single placeshifting 	client; and 
	wherein the single placeshifting client is configured to output a video signal for 	display of content of the first and second television programs on the target device, 	wherein the content from the video signal is extracted simultaneously from the first input 	stream for the first  television program, and the second input stream for the second 	television program.


In claim 13, line 3 to the last line “switched network wherein the first placeshifting source…network”, has been replaced with:
	
switched network wherein the first placeshifting source comprises a transcoder coupled 	to a dual-tuner of a television receiver; 
	a second placeshifting source configured to output a second video stream across 	the packet switched network wherein the second placeshifting source comprises the 	transcoder coupled to the dual-tuner of the television receiver;
	 the target device in communication with the first and second placeshifting 	sources across the packet switched network, the target device configured to receive 	simultaneously the first video stream of the first placeshifting source and the second 	video stream of the second placeshifting source;
	in response to a request for the second video stream while the first video stream 	is being received by the dual-tuner of the television receiver on a first channel for the first 	placeshifting source, connecting the dual-tuner of the television receiver to receive the 	second video stream for the second placeshifting source on a second channel separate 	from the first channel, wherein the first channel contains a first television program while 	the second channel contains a second television program;
	a placeshifting server coupled to first and second placeshifting sources, to 	communicate to the target device to shift the first and second television programs that 	are outputted from the transcoder for transmission over the first and second video 	streams via the packet-switch network for receipt at a single placeshifting client; and 
	wherein the single placeshifting client is configured to output a video signal for 	display of content of the first and second television programs on the target device, 	wherein the content from the video signal is extracted simultaneously from the first video 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, does not teach or fairly suggest the distinct features of a placeshifting method for a target device as recited in claim 1, a target device in a placeshifting system as recited in claim 8, and a placeshifting system for a target device as recited in claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NGOC K VU/Primary Examiner, Art Unit 2421